Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 01/13/2022, Applicant amended Claims 1, 5-6, 9-14, and 16-18, and argued against all rejections previously set forth in the Office Action dated 07/14/2021.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-18 and 20 under 35 U.S.C. §103 previously set forth are withdrawn.

Allowable Subject Matter

	Claims 1-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 01/13/2022, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 9, 13, 16, and 18.
	Claims 2-8, 10-12, 14-15, 17, and 20:
	These claims incorporate the allowable subject matter of Claims 1, 9, 13, 16, and 18, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177.